Citation Nr: 1114465	
Decision Date: 04/13/11    Archive Date: 04/21/11

DOCKET NO.  09-23 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for prostate cancer, to include as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The Veteran served on active duty from January 1965 to August 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for prostate cancer, to include as due to Agent Orange exposure.  

VA outpatient records indicate that  benign prostatic hypertrophy (BPH) with elevated prostate specific antigen (PSA) level was diagnosed in January 2008.  Prostate cancer was diagnosed in April 2008.

The Veteran essentially claims that he contracted prostate cancer by exposure to Agent Orange while serving aboard the USS HORNET (CVS-12).  He has neither alleged that his naval vessel landed in Vietnam, nor that he stepped foot in Vietnam.  He claims instead that he served in the coastal waters in the Gulf of Tonkin for a period of seven months.  Review of his DD Form 214N shows foreign and/or sea service for a period of seven months.  The DD Form 214N also show that he was awarded the Vietnam Service Medal.  He adds that while aboard the USS HORNET he was exposed to Agent Orange that had been sprayed over land, as well as that he was exposed as a result of his handling the barrels containing the Agent Orange while aboard the ship.  

Based on the evidence submitted and statements provided by the Veteran in support of his claim, the Board finds that he is credible with respect to his assertions.  The Board also finds there is a duty to assist the Veteran with his claim therein.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

Here, a remand is required to ensure compliance with the M21-1 by verifying whether the Veteran was exposed to Agent Orange when he handled chemicals while serving aboard the USS HORNET.  Specifically, the VA Adjudication Procedures Manual M21-1 (M21-1), part IV, subpart ii, Chapter 2, Section C, paragraph 10(o), provides the guidelines for verifying herbicide exposure in locations other than the Republic of Vietnam.  However, when a veteran alleges exposure to herbicides during service aboard a Navy ship that operated offshore waters of Vietnam, the procedures provided for in the M21-1, Part IV, Subpart ii, Chapter 1, Section H, paragraph 28(h), Developing Claims Based on Service Aboard Ships Offshore the Republic of Vietnam, must be followed.

The Veteran, as part of an April 2009 VA Form 21-4138, appeared to question why VA had not sought to obtain his "201 file" [complete service personnel records].  Concerning this, in May 2009 the Veteran supplied VA with what looks to be a few isolated records from his 201 file, but it appears that these supplied records do not make up the Veteran's entire service personnel file.  VA has a duty to assist a claimant in obtaining records in the custody of a Federal department or agency, including military records.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2); see also Hyatt v. Nicholson, 21 Vet. App. 390, 394 (2007) (holding that the relevance of documents cannot be known with certainty before they are obtained).  Accordingly, on remand, an attempt should be made to obtain the Veteran's complete personnel records.

The Board also observes that the Veteran in May 2009 requested that VA seek to obtain ship logs associated with his time spent aboard the USS HORNET.  See VA Form 21-4138.  As part of this remand, an effort should be made to obtain these records, as they may include evidence supportive of the Veteran's claim.  

Accordingly, the case is remanded for the following actions:

1.  The AMC/RO must seek to obtain from the National Personnel Records Center, National Archives and Records Administration, and/or the service department complete copies of all service personnel records pertaining to the Veteran.  

2.  The AMC/RO must seek to obtain from the appropriate source, to include the JSRRC, command histories and deck log book records from the USS HORNET, or other documentation available to verify whether the Veteran was exposed to Agent Orange during his service aboard the USS HORNET.  

3.  The AMC/RO must ensure compliance with the guidelines for developing claims based on service aboard ships offshore the Republic of Vietnam as provided for in M21-1, Part IV, Subpart ii, Chapter 1, Section H, paragraph 28(h), as well as M21-1, part IV, subpart ii, Chapter 2, Section C, paragraph 10(o).

4.  The AMC/RO must request that the Veteran identify all VA and non-VA medical providers who have treated him for prostate cancer, to include the VA treatment records relating to the initial diagnosis of diabetes in 2008.  The AMC/RO must then obtain copies of the related medical records that are not already in the claims file.  

5.  Regarding the development ordered above in paragraphs 1. through 4., all attempts to locate and secure these records must be documented in the claims file.  If, after all procedurally appropriate actions to locate and secure the said records have been made and it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile, the RO must make a formal finding to that effect.  The RO must also provide the Veteran and his representative with a proper notice that includes (a) the identity of the specific records that cannot be obtained, (b) an explanation as to the efforts that were made to obtain those records, (c) a description of any further action to be taken by VA with respect to the claim, and (d) that the Veteran is ultimately responsible for providing the evidence, as required by 38 C.F.R. § 3.159(e).  The Veteran and his representative must then be given an opportunity to respond.

6.  After the above records are obtained to the extent available, and following any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs 1. through 4. above, the AMC/RO must readjudicate the Veteran's claim on appeal, taking into consideration any newly acquired evidence submitted.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


